Filed 7/22/13 Jovaag v. Champion Mobile Notary CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


JORY A. JOVAAG,                                                      H038661
                                                                    (Santa Clara County
         Plaintiff and Appellant,                                    Super. Ct. No. CV215896)

             v.

CHAMPION MOBILE NOTARY et al.,

         Defendants and Respondents.



         This appeal is one in a series of appeals brought by Jory A. Jovaag related to the
termination of her 29-year purported common-law marriage to Donald Ott, and
Ms. Jovaag‟s action against Mr. Ott over the division of the couple‟s jointly held
property.1
         The present appeal is of the trial court‟s order sustaining Champion Mobile
Notary‟s (Champion) demurrer without leave to amend. Ms. Jovaag, who is proceeding
in propria perona, asserts on appeal that the trial court erred in sustaining the demurrer
without leave to amend, because it applied the wrong legal standard and abused its
discretion.




         1
             Jovaag v. Ott, Santa Clara County Superior Court No. CV119884.
                                  STATEMENT OF THE CASE
          The underlying action for division of Ms. Jovaag and Mr. Ott‟s jointly held
property was tried in May 2011. The court ruled in favor of Mr. Ott, and issued an
injunction freezing all of Ms. Jovaag‟s accounts. Ms. Jovaag and Mr. Ott appeared for
further hearing on the matter on May 16, 2011, and entered into a global settlement of all
issues.
          On July 20, 2011, a judgment was entered in favor of Mr. Ott. Part of the
judgment required Ms. Jovaag to execute an interspousal transfer deed of trust to real
property.
          In January 2012, Ms. Jovaag filed a complaint against Champion, and Cathy
Wong, a notary public, who notarized the interspousal transfer deed. The complaint
alleged fraud, notary fraud, real estate fraud, and negligence in connection with the
notarizing of the transfer deed. The basis of Ms. Jovaag‟s allegations is her belief that
Ms. Wong conspired with Mr. Ott and Mr. Jensen to “ambush” Ms. Jovaag into signing
the interspousal transfer deed knowing that she had never been legally married to Mr. Ott.
          On February 22, 2012, Champion and Ms. Wong filed a demurrer to the complaint
pursuant to Code of Civil Procedure section 430.10, subdivision (f).2 On July 5, 2012,
the court sustained the demurrer as to all causes of action alleged in the complaint,
without leave to amend.
                                         DISCUSSION
          On appeal, Ms. Jovaag asserts the court applied the wrong legal standard in
considering the demurrer and abused its discretion in denying her leave to amend the
complaint.

          2
        Mr. Ott and Mr. Jensen filed anti-SLAPP motions pursuant to Code of Civil
Procedure section 425.16. The court granted the motions, and the order dismissing the
complaint as to Mr. Ott and Mr. Jensen is subject to a companion appeal in this court in
case number H038468.
                                               2
       “On appeal from a judgment dismissing an action after sustaining a demurrer
without leave to amend, the standard of review is well settled. The reviewing court gives
the complaint a reasonable interpretation, and treats the demurrer as admitting all
material facts properly pleaded. [Citations] The court does not, however, assume the
truth of contentions, deductions or conclusions of law. [Citation]” (Aubry v. Tri-City
Hospital Dist. (1992) 2 Cal.4th 962, 966-967.) “When a demurrer is sustained, we
determine whether the complaint states facts sufficient to constitute a cause of action.
[Citation] And when it is sustained without leave to amend, we decide whether there is a
reasonable possibility that the defect can be cured by amendment: if it can be, the trial
court has abused its discretion and we reverse; if not, there has been no abuse of
discretion and we affirm. [Citations] The burden of proving such reasonable possibility
is squarely on the plaintiff. [Citation]” (Blank v. Kirwan (1985) 39 Cal.3d 311, 318.)
       Ms. Jovaag asserts causes of action against Ms. Wong for actual fraud, notary
fraud, real estate fraud and negligence in connection with her notarizing Ms. Jovaag‟s
signature on the interspousal transfer deed.
       “A complaint for fraud must allege the following elements: (1) a knowingly false
representation by the defendant; (2) an intent to deceive or induce reliance; (3) justifiable
reliance by the plaintiff; and (4) resulting damages.” (Service By Medallion, Inc. v.
Clorox Company (1996) 44 Cal.App.4th 1807, 1816.) Every element must be
specifically pleaded. (Ibid.) This pleading requirement of specificity applies not only to
the alleged misrepresentation, but also to the elements of causation and damage. As this
court stated in Service By Medallion, Inc., “In order to recover for fraud, as in any other
tort, the plaintiff must plead and prove the „detriment proximately caused‟ by the
defendant‟s tortious conduct. (Civ. Code, § 3333.) Deception without resulting loss is
not actionable fraud. [Citation.] „Whatever form it takes, the injury or damage must not
only be distinctly alleged but its causal connection with the reliance on the

                                               3
representations must be shown.‟ ” (Service By Medallion, Inc. v. Clorox Company,
supra, 44 Cal.App.4th at p.1818; see also Cooper v. Equity Gen. Insurance (1990) 219
Cal.App.3d 1252, 1262, [“in California, every element of a cause of action for fraud must
be alleged both factually and specifically, and the policy of liberal construction of
pleadings will not be invoked to sustain a defective complaint.”].)
       Here, the gravamen of Ms. Jovaag‟s fraud claim against Ms. Wong is that she
committed fraud by notarizing the interspousal transfer deed that falsely stated that
Ms. Jovaag and Mr. Ott were husband and wife. However, Ms. Jovaag cannot
demonstrate that she relied on any misrepresentation by Ms. Wong to her detriment,
because she knew she had never been married to Mr. Ott. Simply put, Ms. Jovaag does
not allege that in executing her notary duty in regard to Ms. Jovaag‟s signature that Ms.
Wong made any misrepresentation upon which she relied to her detriment. While Ms.
Jovaag may believe the deed is “illegal” and “unenforceable,” those opinions are
irrelevant to her allegation of fraud against Ms. Wong.
       Ms. Jovaag failed to plead facts sufficient to state a cause of action for fraud
against Ms. Wong, and the demurrer to the first (actual fraud), second (notary fraud) and
third (real estate fraud) causes of action was properly sustained. Moreover, Ms. Jovaag
did not meet her burden of demonstrating how she could cure the defect in the complaint.
(Gutkin v. University of California (2002) 101 Cal.App.4th 967, 976.)
       In addition to the causes of action for fraud, the complaint also asserts a cause of
action against Ms. Wong for negligence. Specifically, the complaint alleges Ms. Wong
breached her duty of care by notarizing the interpsousal transfer deed despite the false
statement contained in the deed that Ms. Jovaag and Mr. Ott were married. However, a
notary‟s legal duty only arises from the certificate of acknowledgment that the notarized
signature is genuine. (Vanderhoof v. Prudential Sav. & Loan Assoc. (1975) 46
Cal.App.3d 507, 512.) A notary has no duty to determine the legality of the signed

                                              4
document, nor to give any advice regarding the document to the signor. (See Bus. &
Prof. Code, § 6125 stating that only licensed attorneys may give legal advice.) Here,
Ms. Jovaag concedes that her signature on the deed is genuine and does not allege
Ms. Wong negligently prepared the certificate of acknowledgment. As a result,
Ms. Jovaag fails to allege any breach of duty on the part of Ms. Wong, and as a result,
does not allege facts sufficient to state a cause of action for negligence.
       The demurrer in this cause was properly sustained without leave to amend. Based
on the facts alleged, in particular that Ms. Jovaag knew she was never married to Mr. Ott,
and that she acknowledged that the signature on the deed was genuine, she cannot amend
the complaint to change the legal outcome in this case. Ms. Jovaag has not demonstrated
that she can adequately cure the defects in the complaint against Ms. Wong. (See
Goodman v. Kennedy (1976) 18 Cal.3d 335, 349.)
                                           DISPOSITION
       The order appealed from is affirmed.


                                           ______________________________________
                                                      RUSHING, P.J.


WE CONCUR:


____________________________________
           PREMO, J.


____________________________________
           ELIA, J.




                                              5